

EXHIBIT 10.54


image_01a.jpg [image_01a.jpg]
Avaya Inc.
4655 Great America Parkway
Santa Clara, CA 95054 USA


July 30, 2020


BY EMAIL


Mr. Stephen Spears


Dear Stephen,


It gives me great pleasure to offer you an Executive Vice President position in
Avaya Inc. (“Avaya”). In addition to confirming my offer, this letter sets out
the terms and conditions of your employment and outlines the current major
features of Avaya’s compensation and benefit plans, programs and practices under
which you will be covered.


Assumption of Duties: Effective on or about September 15, 2020, you will assume
the role of Executive Vice President and Chief Revenue Officer reporting to me.
Your office will be virtual based in Paconian Springs, Virginia.


Cash Compensation:


Annual Base Salary: Your annual base salary will be $600,000 paid monthly. Based
on your hire date of September 15, 2020 you will receive your first paycheck on
September 30 and monthly after that.


Sign-On Bonus: We will pay you a cash sign-on bonus in the amount of $750,000
less applicable taxes, to be paid in the pay period following one (1) month of
completed service, but no later than October 31, 2020 should you commence
employment on September 15, 2020. If you terminate your employment voluntarily
or if Avaya terminates your employment involuntarily for cause prior to the
first anniversary of your hire date, you will be obligated to return a pro-rated
portion of this sign-on bonus based on the completed months of employment (based
on the completed months). If your employment is terminated involuntarily for any
other reason, you will not be obligated to return any portion of this sign-on
bonus.


Avaya Annual Incentive Plan (AIP): Avaya offers an annual incentive plan that
provides an opportunity for payment following the end of the fiscal year
(Avaya’s fiscal year is October 1 through September 30). Each eligible
employee’s Incentive Plan payment is based on several factors, including
individual contribution and company performance. Your opportunity is 100% of
your Base Salary (“Opportunity”). Your actual payout could be anywhere between
0%-200% of the Opportunity based on individual and company performance, as Avaya
may further specify from time to time. Our incentive programs are reviewed
annually and subject to change. More specific information about Avaya’s
incentive plan design, metrics, and



--------------------------------------------------------------------------------

Stephen Spears - Page 2
targets is typically communicated to employees during the first quarter of each
fiscal year and will be viewable on the Company intranet after your hire date. 


I am pleased to confirm that your Opportunity under the AIP will be guaranteed
at 125% of your target for fiscal 2021, with a guaranteed award of at least
$750,000 to be paid on or about December 31, 2021.


Payment is conditioned upon your continued employment through the date the
payment is due.  If your employment is terminated voluntarily or involuntarily
for gross misconduct prior to the payment date, you will be ineligible to
receive any portion of this bonus.

Long Term Incentives: Subject to approval by our Board of Directors or the
Compensation Committee, you will be awarded equity grants as follows:




1)New Hire Award: Restricted Stock Units (RSUs) to be Granted on Your Hire Date


Subject to approval by our Board of Directors or its delegate, you will be
awarded a grant of Restricted Stock Units (RSUs).  Each RSU represents the
contractual right to receive one share of common stock of Avaya Holdings Corp.
upon vesting on the terms and conditions of the Avaya Holdings Corp. 2019 Equity
Incentive Plan and your individual RSU Award Agreement.  The number of RSUs to
be awarded to you will be determined by dividing the value of USD $2,800,000 by
the fair market value of Avaya Holdings common stock on the grant date.


Generally, the RSUs will vest and become non-forfeitable over a three (3) year
period, according to the following schedule: 1/3 after the first anniversary of
the grant date and quarterly thereafter. You must be an employee of Avaya on
each vesting date in order for each respective portion of your award to vest.




2)Annual Awards: Restricted Stock Units (RSUs) & Performance Restricted Stock
Units (PRSUs) to be Granted in November/ December 2020


Restricted Stock Units (RSUs): Subject to approval by our Board of Directors or
its delegate, you will be awarded a grant of Restricted Stock Units (RSUs). 
Each RSU represents the contractual right to receive one share of common stock
of Avaya Holdings Corp. upon vesting on the terms and conditions of the Avaya
Holdings Corp. 2019 Equity Incentive Plan and your individual RSU Award
Agreement.  The number of RSUs to be awarded to you will be determined by
dividing the value of USD $1,000,000 by the fair market value of Avaya Holdings
common stock on the grant date.


Generally, the RSUs will vest and become non-forfeitable over a three (3) year
period, according to the following schedule: 1/3 after the first anniversary of
the grant date and quarterly thereafter. You must be an employee of Avaya on
each vesting date in order for each respective portion of your award to vest.





--------------------------------------------------------------------------------

Stephen Spears - Page 3
Performance Restricted Stock Units (PRSUs): Subject to approval by our Board of
Directors or its delegate, you will be awarded a grant of Performance Restricted
Stock Units (PRSUs).  This award consists of performance-based vesting
restricted stock units (PRSUs) representing the right to receive shares of
common stock of Avaya Holdings Corp. upon vesting. The number of PRSUs to be
awarded to you will be determined by dividing the value of USD $1,000,000 by the
fair market value of Avaya Holdings common stock on the grant date and will vest
on the on the 3rd anniversary of the date of grant with respect to a number of
shares determined based on Avaya’s annual Adjusted EBITDA over the performance
period and Avaya’s total shareholder return over such period.  This award is
subject to the terms and conditions of the Avaya Holdings Corp. 2019 Equity
Incentive Plan (Plan) under which it is made and the award agreement.


Information regarding your equity awards will be visible and the related
documentation will be accessible on the Fidelity website within a week of Board
of Director or Committee approval. You will be required to review and accept the
Plan and the individual agreements within sixty (60) days from the grant date or
the grant will be cancelled per the terms of the Plan.  You will receive an
email from Fidelity with instructions for accepting your equity awards shortly
after your awards are accessible.  If there is any conflict between this award
notification and the award agreements, the terms of the award agreements and the
Plan govern.


Employee Benefit Plans: Attachment A is a summary of benefits available to you
under Avaya’s Executive and general employee benefit plans. For most plans, you
will be covered immediately from date of hire.


Executive Programs and Benefits:  You will be eligible for an annual Financial
Counseling Allowance to be paid each year at the end of December.  Information
on this program will be provided upon your date of hire.


Contingency of Offer:  This offer of employment is contingent upon the
successful completion of reference checks and is also contingent upon your
execution of the Employee Agreement Regarding Non-Disclosure, IP Assignment,
Non-Competition and Non-Solicitation, attached as Attachment B.


Benefit and Incentive Plan Terms: The benefit and incentive plans, programs and
practices briefly outlined in this letter, reflect their current provisions.
Payments and benefits under these plans, programs and practices, as well as
other payments referred to in this letter are subject to IRS rules and
regulations with respect to withholding, reporting, and taxation, and will not
be grossed-up unless specifically stated. The Company reserves the right to
discontinue or modify any compensation, incentive, benefit, perquisite plan,
program or practice at its sole discretion and without prior notice. Moreover,
the very brief summaries contained herein are subject to the written terms of
such plans, programs and practices, which supersede any other written or oral
representations concerning such plans, programs and practices, including this
letter.


For purposes of the Executive and employee benefits plans, the definition of
includable compensation is set forth in the respective plans, and may be amended
or modified at any time and without prior notice. No other compensation and
payments reflected in this offer are included in the calculation of any employee
or Executive benefits. You may consult with the respective summary plan
descriptions, which are available on request, for specific plan information.



--------------------------------------------------------------------------------

Stephen Spears - Page 4


There may be other benefits at Avaya that include certain non-solicitation
obligations, e.g. equity grants, that are not meant to conflict with this offer
letter. In case of any conflict between the provisions of this letter and the
provisions of any other applicable benefit plan, program or agreement in which
you participate, the obligations set forth in such benefit plan, program or
agreement shall govern.


Employment At-Will: This letter is neither an express nor implied contract for
continued employment or employment for a specific length of time. Your
employment with Avaya will be “At-Will.” This means that you have the right to
terminate your employment at any time and for any reason. Likewise, Avaya may
terminate your employment at any time and for any reason.


Prior Representation: By acceptance of this offer you further agree that this
offer supersedes and completely replaces any prior oral or written
communications or representations concerning or relating to your employment with
Avaya.


If you agree to the foregoing terms and conditions of employment, and affirm
that there are no agreements or other impediments that would prevent you from
providing exclusive service to Avaya, please sign this letter by August 12, 2020
in the space provided below.


Please scan and email the signed letter, as well as the signed Employee
Agreement Regarding Non-Disclosure, IP Assignment, Non-Competition and
Non-Solicitation (Attachment B), to Faye Tylee, Global Head of Human Resources
at fayetylee@avaya.com.


Stephen, I feel the package we have developed for you is attractive and
anticipates that you will make a critical contribution to Avaya. As a Company,
we have never been better positioned to take full advantage of the opportunities
for growth and success in the marketplace. I look forward to having you join us.
If you have any questions, please do not hesitate to call me or Faye Tylee at
(908) 953-2090.


Sincerely,


James Chirico
President and Chief Executive Officer








___/s/ Stephen D. Spears____ __8/7/2020_____________
Acknowledged and Agreed to: Date
Stephen Spears

